          Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

    DEWAYNE BROWN,                             §
    Individually and on                        §
    Behalf of All Those Similarly Situated,    §
           Plaintiff,                          §    CIVIL ACTION NO. 2:20-cv-489
                                               §
    V.                                         §    COLLECTIVE ACTION FILED UNDER
                                               §    29 U.S.C. 216(b)
                                               §
                                               §    CLASS ACTION FILED UNDER
    SUPERIOR ENERGY SERVICES,                  §    FRCP 23
    INC., and                                  §
    CSI TECHNOLOGIES, LLC                      §    JURY DEMANDED
           Defendants.                         §

              FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

                                            SUMMARY

         1.     Dewayne Brown (“Brown” or “Plaintiff”) brings this collective action lawsuit against

Superior Energy Services, Inc. and CSI Technologies, LLC (“Superior” “CSI” or collectively

“Defendants”) to recover unpaid overtime wages and other damages under the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New Mexico Minimum Wage Act, NMSA § 50-4-19

et seq., (“NMMWA”). Brown and those similarly situated to him were employed by Defendants as

Field Service Advisors, were paid straight time hourly wages with day rate bonuses, and worked in

excess of forty (40) hours a week without receiving any overtime compensation. As shown below,

Defendants failed to compensate these workers in accordance with the FLSA and NMMWA because

they were not paid overtime for all hours worked in excess of forty (40) in a single workweek. This

collective action seeks to recover the unpaid overtime wages and other damages owed to these

workers under the FLSA and NMMWA.

                                  JURISDICTION AND VENUE

         2.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 1
         Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 2 of 8



because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b). This Court also

has federal jurisdiction over the state law class action pursuant to the jurisdictional provisions of the

Class Action Fairness act, 28 U.S.C. (d). The Court also has supplemental jurisdiction over the

various state sub-classes, if any, pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper under 28 U.S.C. § 1391 because Plaintiff Brown and other Putative

Class Members performed work related tasks for Defendant in this district.

                                           THE PARTIES

       4.      Brown worked for Defendants as a Field Service Advisor during the relevant statutory

time period in both New Mexico and Texas. Throughout his employment with Defendants, Brown

was paid a straight time hourly wage plus a day-rate with no overtime compensation even though he

regularly worked in excess of forty (40) hours in a week. Brown’s written consent is attached as

Exhibit A.

       5.      Brown brings this action on behalf of himself and all other similarly situated Field

Service Advisors who were paid a straight hourly rate and a day-rate bonus without receiving

overtime compensation for hours worked in excess of forty (40) in a workweek. The Putative Class

Members are defined as:

       All Field Service Advisors employed by CSI Technologies, LLC/Superior
       Energy Services, Inc. during the past three (3) years who were paid a straight
       hourly rate plus a day rate bonus and no overtime compensation.

The members of the Putative Class are easily ascertainable from Defendants’ business records,

particularly its personnel records.

       6.      The Putative Class Members who worked in New Mexico within the past three

(3) years are subject to the Rule 23 allegations made in this case.

       7.      CSI Technologies, LLC is an oilfield services company doing business throughout the

United States, including in New Mexico and Texas. It may be served through its registered agent:
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 2
         Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 3 of 8



C T Corporation System, 1999 Bryan Street Suite 900, Dallas, TX 75201.

       8.      Defendant Superior Energy Services, Inc. is an oilfield services company registered in

Delaware. It may be served through its registered agent: C T Corporation System, 1999 Bryan Street

Suite 900, Dallas, TX 75201.


                                 COVERAGE UNDER THE FLSA

       9.      At all times hereinafter mentioned, Defendants have been employers within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       10.     At all times hereinafter mentioned, Defendants have been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       11.     At all times hereinafter mentioned, Defendants have been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person and

in that said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

       12.     At all times hereinafter mentioned, Brown and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

       13.     Defendant CSI Technologies, LLC is a wholly owned subsidiary of Defendant

Superior, and is controlled entirely by Superior Energy Services, Inc. The actions of CSI with regard

to the name in which Plaintiff was paid were directed or ratified by Superior. Superior is thus a joint

employer of the Plaintiff and is responsible for the unpaid compensation owed to Plaintiff and the

putative class members.

PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 3
           Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 4 of 8




                                               FACTS

          14.   Defendants are oilfield services companies providing drilling cement services to

wells throughout the United States, including in New Mexico.

          15.   Brown and others similarly situated to him worked for Defendants as Field Service

Advisors.

          16.   Field Service Advisors’ primary job duties are technical and manual in nature and

include cement pumping operation advice on drilling locations.

          17.   The job duties performed by Brown and the Putative Class Members were technical

and manual labor in nature, routine, and largely governed by standardized plans, procedures,

specifications, and checklists created by CSI/Superior and/or its clients.

          18.   Virtually every job function was pre-determined by Defendants and its clients,

including the tools to use at a job site, the data to compile, the schedule of work, and related work

duties.

          19.   Defendants prohibited Brown and the Putative Class Members from varying their job

duties outside of the pre-determined parameters.

          20.   Field Service Advisors are blue collar workers. They rely on their hands, physical

skills, and energy, to perform their work in the oilfield. No advanced degree is required to become a

Field Service Advisor.

          21.   Field Service Advisors do not supervise any of Defendants’ employees and cannot

hire or fire any field personnel.

          22.   Field Service Advisors work long hours. Indeed, Field Service Advisors regularly

work more than twelve (12) hours in a day, and more than eighty (80) hours in a week.

          23.   But Defendants did not pay its Field Service Advisors overtime for hours worked in
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 4
         Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 5 of 8



excess of forty (40) hours in a workweek.

       24.     Instead, Defendants paid its Field Service Advisors a straight time hourly rate and a

day-rate rate bonus and failed to provide them with overtime pay for hours that they worked in excess

of forty (40) hours in a workweek.

       25.     Brown and the Putative Class Members worked similar hours and were denied

overtime as a result of the same illegal pay practice.

       26.     Brown and the Putative Class Members were also subjected to the same illegal pay

practice for similar work and all were denied overtime pay as required by federal and New Mexico

law.

       27.     To the extent Brown and the Putative Class Members’ job duties varied, these

differences do not matter for the purposes of determining their right to overtime pay.

       28.     Brown and the Putative Class Members performed substantially similar job duties

related to servicing oil and gas operations in the field.

       29.     As the controlling law makes clear, Defendants’ Field Service Advisors are due

overtime pay under the FLSA (and the NMMWA). Therefore, Defendants owe back overtime wages

to the Putative Class Members.

                               FLSA AND NMMWA VIOLATIONS

       30.     As set forth herein, Defendants violated the FLSA and NMMWA by failing to pay

Plaintiff and the Putative Class Members overtime for hours worked in excess of forty (40) in a

workweek. 29 U.S.C. § 207(a); NMSA § 50-4-22.

       31.     Defendants knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay Plaintiff and the Putative Class Members overtime compensation.

Defendants’ failure to pay overtime compensation and intentional misclassification of these

employees was neither reasonable, nor was the decision not to pay overtime made in good faith.
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 5
         Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 6 of 8



       32.      Accordingly, Plaintiff and the Putative Class Members are entitled to overtime wages

under the FLSA in an amount equal to 1 and ½ times their regular rates of pay, plus liquidated

damages or double damages, attorney’s fees, and costs. 29 U.S.C. § 216(b); NMSA§ 50-4-26.

                    CLASS AND COLLECTIVE ACTION ALLEGATIONS

       33.      As described above, Plaintiff and all Putative Class Members have been victimized by

Defendants’ pattern, practice, and/or policy, which is in willful violation of the FLSA and NMMWA.

       34.      Many Putative Class Members worked alongside Plaintiff and reported that they were

paid in the same manner and were not properly compensated for all hours worked as required by the

FLSA and NMMWA.

       35.      Many Putative Class Members, regardless of the division in which the worked,

performed similar job duties to Plaintiff.

       36.      Thus, Defendant imposed a uniform practice or policy on Plaintiff and all Putative

Class Members regardless of any individualized factors.

       37.      Plaintiff and all Putative Class Members received a straight time hourly wage plus a

day-rate bonus, regularly worked in excess of forty (40) hours per week and were not paid overtime

compensation.

       38.      As described above, these Putative Class Members are similarly situated to Plaintiff

in terms of relevant job duties, pay provisions, and employment practices.

       39.      Defendant’s failure to pay wages and overtime compensation at the rates required by

the FLSA and NMMWA result from generally applicable, systematic policy and/or practice which

are not dependent on the personal circumstances of any member of the Putative Class Members.

       40.      Plaintiff’s experience is typical of the experiences of all Putative Class Members.

       41.      Plaintiff has no interest contrary to, or in conflict with, the members of the FLSA and

NMMWA Putative Class Members. Like each member of the proposed Putative Class, Plaintiff has
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 6
            Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 7 of 8



an interest in obtaining the unpaid overtime wages owed under state and/or federal law.

       42.      A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

       43.      Absent this action, many FLSA and NMMWA Putative Class Members likely will not

obtain redress of their injuries and Defendant will reap the unjust benefits of violating the FLSA and

NMMWA.

       44.      Furthermore, even if some of the FLSA and NMMWA Putative Class Members could

afford individual litigation against Defendant, it would be unduly burdensome to the judicial system.

       45.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

       46.      The questions of law and fact common to each of the FLSA and NMMWA Putative

Class Members predominate over any questions affecting solely the individual members. Among the

common questions of law and fact are:

       a.       Whether Defendant employed the FLSA and NMMWA Putative Class Members

within the meaning of the FLSA and NMMWA;

       b.       Whether the FLSA and NMMWA Class Members were due overtime wages;

       c.       Whether Defendant’s decision to not pay overtime to the FLSA Class Members was

made in good faith; and

       d.       Whether Defendant’s violation of the FLSA was willful.

       47.      Plaintiff’s claims are typical of the FLSA and NMMWA Putative Class Members

claims. Plaintiff and the FLSA and NMMWA Putative Class Members have sustained damages

arising out of Defendant’s illegal and uniform employment policy.

       48.      Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.
PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 7
            Case 2:20-cv-00489-GBW-CG Document 3 Filed 06/10/20 Page 8 of 8



       49.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude class or

collective action treatment.

                                          JURY DEMAND

       50.      Brown demands a trial by jury.

                                         RELIEF SOUGHT

       51.      WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       a.       For an Order certifying class action(s) under Rule 23 for the purposes of the claims
                under New Mexico law;
       b.       For an Order certifying this case as a collective action for the purposes of the FLSA
                claims;
       c.       For an Order finding Defendant liable for violations of state and federal wage laws
                with respect to Plaintiff and all Putative Class Members covered by this case;
       d.       For a Judgment awarding all unpaid wages, liquidated damages, and/or penalty
                damages, to Plaintiff and all Putative Class Members covered by this case;
       e.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case their costs of this action;
       f.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case their attorneys’ fees;
       g.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case pre- and post-judgment interest at the highest rates allowed by law; and
       h.       For all such other and further relief as may be necessary and appropriate.


                                                      Respectfully submitted,

                                                      /s/ William S. Hommel, Jr.
                                                      William S. Hommel, Jr.
                                                      State Bar No. 09934250
                                                      Hommel Law Firm
                                                      5620 Old Bullard Road, Suite 115
                                                      Tyler, Texas 75703
                                                      903-596-7100
                                                      469-533-1618 Facsimile

                                                      ATTORNEY FOR PLAINTIFF

PLAINTIFF’S FIRST AMENDED COLLECTIVE ACTION COMPLAINT – PAGE 8
